


Exhibit 10.01
HARTFORD 2010 INCENTIVE STOCK PLAN &, IF APPROVED BY SHAREHOLDERS, THE HARTFORD
2014 INCENTIVE STOCK PLAN:


ADMINISTRATIVE RULES
ADOPTED BY THE COMPENSATION AND MANAGEMENT DEVELOPMENT COMMITTEE
OF THE HARTFORD FINANCIAL SERVICES GROUP, INC.


RELATING TO AWARDS FOR NON-EMPLOYEE DIRECTORS


Set forth below are the Administrative Rules (“Rules”) which have been adopted
by the Compensation and Management Development Committee (the "Compensation
Committee") of the Board of Directors of The Hartford Financial Services Group,
Inc. (the “Company”) for the administration of awards under The Hartford 2010
Incentive Stock Plan (the "2010 Plan") and, if approved by shareholders, The
Hartford 2014 Incentive Stock Plan (the “2014 Plan” and, together with the 2010
Plan, the “Plans”) for Non-Employee Directors of the Company. All terms and
conditions of the Plans (including those relating to any Change of Control of
the Company), as they may be amended from time to time, and the rules and
interpretations applicable under the Plans, as they may be adopted by the
Compensation Committee from time to time, shall apply to all awards granted
under the Plans except as otherwise provided pursuant to the Rules set forth
herein. Capitalized terms used herein shall have the meanings specified herein
or assigned by the Plans.


1.
Annual Non-Employee Director Restricted Stock Awards. An annual award of
Restricted Stock automatically shall be made in an amount as may be determined
appropriate by the Nominating and Corporate Governance Committee of the Board
(the “Nominating Committee”) from time to time, to each director of the Company
who is not an officer of, or otherwise employed by, the Company or any of its
subsidiaries or affiliates (“Non-Employee Director”). The grant date of such
award shall be the first day of the next scheduled trading window following the
date of the Annual Meeting of Stockholders of the Company at which such
Non-Employee Directors are elected.



2.
Amount of Awards. The amount of Restricted Stock granted for each Non-Employee
Director’s annual award shall be determined by dividing (a) the dollar amount of
the annual award as may be in effect at the time of award as determined by the
Nominating Committee pursuant to Rule 1, by (b) the Fair Market Value of the
Stock on the grant date of the annual award, rounded up to the nearest whole
share.



3.
General Rule for Lapse of Restrictions on Restricted Stock. Except as otherwise
provided in the Plans, the restrictions on Restricted Stock awarded to
Non-Employee Directors under the Plans shall lapse in accordance with the
following vesting schedule (or such other vesting schedule as may be determined
appropriate by the Nominating Committee from time to time): the restrictions on
such Restricted Stock shall lapse on the earlier of (i) the last day of the
Board service year (the period between dates of Annual Meetings of Stockholders)
during which he or she is elected or (ii) the first anniversary of the award
grant date. Notwithstanding the preceding sentence, the restrictions on
Restricted Stock awarded to a Non-Employee Director shall lapse automatically
upon the occurrence of any of the following events: (a) retirement from service
on the Board in accordance with the Company’s Corporate Governance Guidelines,
(b) death of the Non-Employee Director, (c) Total Disability of the Non-Employee
Director, (d) resignation by the Non-Employee Director under cases of special
circumstances where the Compensation Committee, in its sole discretion, consents
to waive any remaining restriction, or (e) a Change of Control (in the event of
a Change of Control as described in Section 9(a)(iii) or Section 9(a)(iv) of the
Plans, in the case of a Non-Employee Director whose service on the Board
involuntarily terminates on or after the date of the stockholder approval
described in either of such Sections but before the date of the consummation
described in either of such Sections, the date of termination of such
Non-Employee Director’s service shall be deemed for purposes of the Plans to be
the day following the date of the applicable consummation). Restricted Stock
shall be forfeited only when the Compensation Committee, in its sole discretion,
so determines.



4.
Registration of Restricted Stock. All shares of restricted stock granted to
Non-Employee Directors will be registered in their respective names and held in
escrow by the Company until the restrictions on such shares lapse in accordance
with the Plans and these Rules. Shares of restricted stock may be evidenced on a
book entry or electronic basis or pursuant to other arrangements (including,
without limitation, in an omnibus or nominee account administered by a third
party), rather than such shares being registered in the respective names of the
Non-Employee Directors and held in escrow, so long as the shares of restricted
stock to the credit of each Non-Employee Director may be accurately determined.




137

--------------------------------------------------------------------------------




5.
Dividends and Voting Rights. Pursuant to Section 7(j) of the Plans, Non-Employee
Directors shall receive dividends with respect to all Restricted Stock held in
escrow on their behalf and shall have the right to vote such Restricted Stock.



6.
Prorated Awards for Non-Employee Directors Elected After Annual Non-Employee
Director Restricted Stock Awards are Made.



(a) A Non-Employee Director elected to the Board after the annual Non-Employee
Director Restricted Stock Awards described in Rule 1 are made shall receive a
prorated annual Award of Restricted Stock for the portion of the Board service
year (the period between dates of Annual Meetings of Stockholders) during which
he or she is elected, determined in accordance with current administrative
procedures.


(b) A Non-Employee Director who is elected to the Board before the annual
Non-Employee Director Restricted Stock Awards described in Rule 1 are granted,
but after the start of the Board service year to which such Restricted Stock
Awards relate, shall also receive the full annual Restricted Stock Award for
such upcoming Board service year, calculated as described in Rule 2 and granted
as described in Rule 1.


Election to Receive Stock in Lieu of Annual Cash Retainer. A Non-Employee
Director may elect to receive unrestricted Stock in lieu of all or a portion of
the annual Board cash retainer for a Board service year. Such election shall be
made prior to the start of the applicable Board service year. Any such
unrestricted Stock shall be transferred to the Non-Employee Director as of the
first trading day of the trading window next following the start of the
applicable Board service year. The number of shares of Stock transferred shall
be determined by dividing the elected dollar amount of the annual Board cash
retainer by the Fair Market Value of the Stock on the first day of the
applicable trading window. A Non-Employee Director elected after the date of the
Annual Meeting of Stockholders may not elect to receive unrestricted Stock in
lieu of the Board cash retainer.



138